United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 98-2068EA
                                   _____________

Charles Gregory,                      *
                                      *
                   Appellant,         *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Kenneth S. Apfel, Commissioner,       *
Social Security Administration,       *     [UNPUBLISHED]
                                      *
                   Appellee.          *
                                _____________

                           Submitted: November 20, 1998
                               Filed: December 9, 1998
                                 _____________

Before RICHARD S. ARNOLD, FAGG, and HALL,* Circuit Judges.
                           _____________

PER CURIAM.

      Charles Gregory appeals the district court's grant of summary judgment affirming
the Commissioner's decision to deny Gregory's application for supplemental security
income. For reversal, Gregory contends the Commissioner's decision is not supported
by substantial evidence on the record as a whole because "[t]he ALJ relied on
vocational expert testimony that does not support his ultimate conclusion that there is
a significant number of jobs in the national economy that Gregory can perform despite

      *
       The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
his impairments." Having reviewed the administrative record, we conclude that
Gregory's arguments lack merit. We find substantial evidence supports the decision of
the Commissioner that Gregory is not disabled for social security purposes. Because
an extended discussion would serve no useful purpose in this fact-intensive case, we
affirm the district court without further discussion. See 8th Cir. R. 47B.

RICHARD S. ARNOLD, Circuit Judge, dissents.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-